Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Giles on 23 November 2021.

The application has been amended as follows: 
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Drawing changes to differentiate bar graphs in Figure 3B, 4B, 4C, 6, 7, 8, and 9 must be made because it is not clear which bar graph corresponds to healthy and MDS samples in Figure 3B, 4B, 4C, 6, 7, 8, and 9. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The claims have been amended as following:
Claim 1.	A method for treating acute myelogenous leukemia (AML) in a subject, comprising: 

detecting an increase in PD-1 expression on progenitor cells or decrease in PD-L1 expression on MDSCs as an indication of progression from myelodysplastic syndrome (MDS) to AML, and 
treating the subject for AML,
wherein the increase in PD-1 expression on progenitor cells is at least 5 fold relative to a healthy control, 
and wherein the decrease in PD-L1 expression on MDSCs is at least 450 fold relative to a healthy control.

Claims 5-6 have been canceled.

Claim 9.	The method of claim 8, wherein the chemotherapeutic agent is selected from cytarabine, daunorubicin, idarubicin, mitoxantrone, vincristine,[[ Cladribine]] cladribine [[(Leustatin®, 2-CdA)]],[[ Fludarabine]] fludarabine [[(Fludara®)]],[[ Topotecan]] topotecan,[[ Etoposide]] etoposide [[(VP-16)]], 6-thioguanine [[(6-TG)]],[[ Hydroxyurea]] hydroxyurea [[(Hydrea®)]],[[ Corticosteroid]] corticosteroid drugs,[[ such as prednisone or dexamethasone (Decadron®)]],[[ Methotrexate]] methotrexate[[ (MTX)]], 6-mercaptopurine[[ (6-MP)]],[[ Azacitidine]] azacitidine [[(Vidaza®)]],[[ or]] and[[ Decitabine]] decitabine [[(Dacogen®)]].

and a combination thereof.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: there is no prior art that teaches instant claims. Closest prior art is Yang et al (Leukemia (2014), vol. 28, 1280-1288; IDS). Yang et al studied the expression of PD-L1 and PD-1 mRNA in CD34+ cells from MDS and AML patients (abstract). Yang et al teaches that aberrant upregulation (greater than 2-fold) for PD-L1 and PD-1 was observed in 34% and 15% of the patients, respectively (abstract). However, Yang et al does not teach claim limitation “detecting an increase in PD-1 expression on progenitor cells, or decrease in PD-L1 expression on MDSCs as an indication of progression from MDS to AML, wherein the increase in PD-1 expression on progenitor cells is at least 5 fold relative to a healthy control, and wherein the decrease in PD-L1 expression on MDSCs is at least 450 fold relative to a healthy control” as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 8-12 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643      

/Brad Duffy/Primary Examiner, Art Unit 1643